TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00144-CV



                                  Miles Anson Olson, Appellant

                                                  v.

                              Jacqueline Hannah Avery, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-FM-08-002533, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The appellant’s brief was due on August 14, 2009. On September 2, 2009, this Court

notified appellant that his brief was overdue and that a failure to file a proper motion for extension

of time by September 14, 2009, would result in the dismissal of this appeal for want of prosecution.

To date, the appellant has not filed a brief or a motion for extension of time. Accordingly, we

dismiss this appeal for want of prosecution.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Prosecution

Filed: October 9, 2009